Detailed Action
This action is in response to the amendment filed on November 10, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
	Applicant’s arguments dated November 10, 2020, regarding USC 103 rejection of claims have been considered and the examiner has added the Wong reference address the amended claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Wong reference.

Applicant argues that “Applicant respectfully submits that this section of Cole discloses serving query results for a user’s query on demand and not caching results for queries that can be used later as claimed. In addition, Applicant respectfully submits that Cole further discloses a cache for storing a query, but this cache is silent as to storing results as claimed. Furthermore, Applicant respectfully submits that there is no other section of Cole that teaches or suggests this claim element. In addition, Applicant respectfully submits that there is no other section of Cole that teaches or suggest a results cache that is weighted using engagement or abandonment events as claimed. Thus, Applicant respectfully submits that Cole does not teach or suggest the claim element. With respect to Karnawat, Applicant respectfully submits that Karnawat is silent as to a cache. Thus, Applicant respectfully submits Karnawat does not teach or suggest the claim element.



Newly added reference Wong teaches a cache database that is implemented by the search engine for storing search results. The cache stores a subset of the historical data and allows for a much quicker response time for search results stored within compared to accessing the historical data. It also allows users to provide feedback to the search engine. The user is able to interact with the system and provide feedback which then modifies the historical data. The feedback can then be used in future searches to generate results which are better ranked and clustered according to relevance to the search request. Recurring user behavior matching and an update module may be implemented, which tracks user behavior based upon their actions. In addition, Karnawat teaches a timeout, where the session ends when the user either finds the relevant content or decides to abandon the search. Behaviors within the session are identified.	

 Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 6 and 14 are cancelled. Claims 24-26 are new.
Claims 1-5, 7-13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 6,571,239) in view of Karnawat et al (US 7,526,470 B1) and further in view of Wong (US 2011/0066607 A1).

Regarding claim 1, Cole discloses “A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to generate a results cache using feedback from a search session, the method comprising:” (See Col. 6, lines 44-55 & Col. 7, lines 20-30) (In some embodiments of the apparatus the receiver comprises a cache for storing the at least one query; and/or the updating module employs the modified keyword list in a subsequent user session. The invention also provides a computer program product comprising a computer usable medium having computer readable program instructions.

“receiving a plurality of feedback packages from a plurality of clients, wherein each of the plurality of feedback package characterizes a user interaction with a plurality of query results in the search session that are presented to a user in response to a query prefix entered by the user” (See Fig. 1, Col. 3, lines 1-25) (When the first query arrives from a user, the Receiver initializes a session log, and associates the log with this first query. The Receiver closes the log when the user inputs a response that indicates satisfaction, or when the session times out because the user has been inactive past a certain time limit. The iterative process--query, match against keywords, and return of relevant data--continues until the user's response indicates satisfaction with one or more objects retrieved. This marks the end of a query session. Satisfaction could be measured in several ways. Some level of satisfaction is indicated if the user requests to see the object in full, which may take time. Further satisfaction is indicated by other responses.)

“adding an entry for each of the plurality of feedback packages in a search feedback index using the feedback package; (See Col. 5, lines 65-67 & Col. 6, lines 1-5; Abstract) (In some embodiments, the step of updating includes the step of adding to the keyword index at least one keyword from a user session. If in a query session the user is satisfied with the objects retrieved from the repository, the system associates the initial keywords(s) with the retrieved object(s). This facilitates the object's retrieval by the same user or subsequent users who input the same keywords. The keyword index is modified directly when, for example, a single service or application controls the interaction between user and repository, end to end.)

“generating a plurality of results for a plurality of queries by, running the plurality of queries using the search feedback index to arrive at the plurality of results” (See Col. 3, lines 8-39) (The queries are passed to a Receiver (105). When the first query arrives from a user, the Receiver initializes a session log, and associates the log with this first query. The Receiver (105) closes the log when the user inputs a response that indicates satisfaction, or when the session times out because the user has been inactive past a certain time limit. The Receiver (105) passes the query to the rest of the system for further processing. Under Alternative A, the Receiver passes the query to a Search Engine (110), which matches the query against the (modified) Keyword Index (120). The keywords in the Keyword Index (120) are associated with one or more objects in the Repository (115). If the query matches one or more keywords in the Index (120), the data objects associated with those keywords, or a description of these objects, such as a hitlist of titles, thumbnails, etc., are retrieved from the Repository and returned to the Search Engine (110). The Search Engine (110) in turn passes them to the user interface 100.)

But, Cole does not explicitly teach “wherein at least one of the plurality of feedback packages includes an abandonment event for one of the query results that is an event indicating the user abandoned that query result within a timeout and at least one of the plurality of feedback packages includes an engagement event for one of the query results that is an event indicating the user engaged with that query result”

However, Karnawat teaches “wherein at least one of the plurality of feedback packages includes an abandonment event for one of the query results that is an event indicating the user abandoned that query result within a timeout and at least one of the plurality of feedback packages includes an engagement event for one of the query results that is an event indicating the user engaged with that query result”:” (See Fig. 4,  Col. 6, lines 34-60 and Col. 7, lines 20-40) (NUI 232 also preferably maintains a "timeout", in which the user is expected to realize whether a result is substantially related to his search intent. The session preferably ends when the user either finds content that correlates with his intent or decides to abandon his search. A rejection may be indicated by, an invocation of a result and an exit from the result unit. An acceptance may also be indicated by, for example, an invocation of the result and an expiration of the timeout prior to a subsequent user action. At step 312, behaviors within the session are identified. A Behavior is a user's response to being presented with a result. Behaviors may include invoking, skipping, exploring, or accepting the result. Skipping a result means that the user invoked the result and used the result as an intermediary to performing another action. A skip may be indicated by, for example, taking action in the result interface. Exploring a result means that the user invoked the result and decided that it was partially related to his intent. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit to another window, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout.)

 But, Cole does not explicitly teach “and creating the results cache from the plurality of results, wherein the results cache is a cache that maps the plurality of results to the plurality of queries and the results cache is used to serve query results to a client, wherein a first result in the results cache that is associated with the engagement event is weighted higher for a ranking for a first query in the plurality of queries and a second result in the results cache that is associated with the abandonment event is weighted lower for a ranking for a second query in the plurality of queries.”

However, Wong teaches “and creating the results cache from the plurality of results, wherein the results cache is a cache that maps the plurality of results to the plurality of queries and the results cache is used to serve query results to a client, wherein a first result in the results cache that is associated with the engagement event is weighted higher for a ranking for a first query in the plurality of queries and a second result in the results cache that is associated with the abandonment event is weighted lower for a ranking for a second query in the plurality of queries.” (See [0058], Abstract, Fig. 1)(A cache database is implemented and accessible by the search engine for storing search results. The cache database stores a subset of the historical data and may be accessible with a much quicker response time for search results stored within compared to that of accessing the historical data. When modifications are made to the cache database, they will be effected within the historical data when the two databases are compared periodically. Method of generating search results for a search engine which allows users to provide feedback to the search engine. Historical data for all searches performed are kept by the search engine which is used to modify the results. When the results are displayed to the user, the user is able to interact with the system and provide feedback which modifies the historical data. The feedback can then be used in future searches to generate results which are better ranked and clustered according to relevance to the search request. The user is able to provide at least part of his feedback by clicking on "up" and "down" buttons, in addition to ranked search results, the system may display other records associated with the search query; recurring user behavior matching and update module may be implemented, which tracks user behavior via their actions.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Cole (Modifying a key-word listing based on user response) with Karnawat (System and method for measuring and improving search result relevance based on user satisfaction) and Wong (Method and system of interacting with a server and method and system for generating and presenting search results) in order to allow for improvement within the search system, which may be observed based on the user behaviors and the user satisfaction. These symptoms are preferably used to derive diagnostics, which are conditions that prevent the system from performing optimally. Karnawat, Col. 2, lines 54-59. Also, to provide a new and useful method performed by a user terminal in communicating with a server system to provide more useful, relevant search results. Wong [002]

One having ordinary skill would also be motivated to combine Cole with Karnawat and Wong, in view of the suggestions provided by Karnawat in Col. 2, lines 47-51, which suggests “User behavior may be identified in a search session. User satisfaction may be estimated based on the user behaviors. User satisfaction is a measure of the user's perception of the extent to which a result correlates to his intent based on his behaviors. A performance report based, at least in part, on the user satisfaction and the diagnostics may be generated. This report may be analyzed to determine methods for improving the relevance of results generated by the search system.”  

Regarding claim 2, Cole in view of Karnawat and further in view of Wong discloses “The non-transitory machine-readable medium of claim 1, wherein the feedback package further includes a query prefix, the plurality of query results, and a plurality of events that were recorded during the user interaction.” (See Col. 3, lines 2-15) (Users formulate queries in a variety of ways: free text or natural language, keywords (with or without Boolean expressions), by selecting choices from a menu, etc. The queries are passed to a Receiver (105). When the first query arrives from a user, the Receiver initializes a session log, and associates the log with this first query. The Receiver (105) closes the log when the user inputs a response that indicates satisfaction, or when the session times out because the user has been inactive past a certain time limit.)

Regarding claim 3, Cole in view of Karnawat and further in view of Wong discloses “The non-transitory machine-readable medium of claim 2, wherein the plurality of events further includes a render event that is an event in which results from the query prefix are displayed for the user.” (See Col. 3, lines 20-25) (If the query matches one or more keywords in the Index (120), the data objects associated with those keywords, or a description of these objects, such as a hitlist of titles, thumbnails, etc., are retrieved from the Repository and returned to the Search Engine (110). The Search Engine (110) in turn passes them to the user interface 100).

Regarding claim 4, Cole in view of Karnawat and further in view of Wong discloses “The non-transitory machine-readable medium of claim 2, wherein the plurality of events further includes an engagement event for one of the query results that is an event indicating the user has engaged with that query result.”(See Col. 3, lines 40-55) (This iterative process—query, match against keywords, and return of relevant data—continues until the user's response indicates satisfaction with one or more objects retrieved. This marks the end of a query session. Satisfaction could be measured in several ways. Some level of satisfaction is indicated if the user requests to see the object in full. Further satisfaction is indicated by other responses. For example, satisfaction is indicated when the user starts a transaction to pay for downloading the object.)

Regarding claim 5, Cole in view of Karnawat and further in view of Wong discloses “The non-transitory machine-readable medium of claim 4, wherein the engagement event for that query result is a click on a link for the query result.” (See Col. 3, lines 40-49) (Further satisfaction is indicated by other responses. For example, satisfaction is indicated when the user starts a transaction to pay for downloading the object.)

Regarding claim 7, Cole in view of Karnawat and further in view of Wong discloses “The non-transitory machine-readable medium of claim 1, wherein the results cache is a cache used by clients to return query results for query requests.” (See Col. 3, lines 14-25) (The receiver comprises a cache for storing the at least one query; The Receiver passes the query to a Search Engine (110), which matches the query against the Keyword Index (120). The keywords in the Keyword Index (120) are associated with one or more objects in the Repository (115). If the query matches one or more keywords in the Index (120), the data objects associated with those keywords, or a description of these objects, such as a hitlist of titles, thumbnails, etc., are retrieved from the Repository and returned to the Search Engine.)
Regarding claim 8, Cole in view of Karnawat and further in view of Wong discloses “The non-transitory machine-readable medium of claim 1, wherein the feedback index entry further includes the query prefix, a result for the query prefix, and a set of events for that result.” (See Fig. 2)
As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 10, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 11, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.
As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected including “A device to generate a results cache using feedback from a search session, the device comprising: at least one processor; a memory coupled to the processor;” (See Karnawat: Fig. 1: The invention may be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices. The present invention can be realized in hardware, software, or a combination of hardware and software. Any kind of computer system or other apparatus adapted for carrying out the methods described is suited.)
As per claim 18, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 20, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

	Regarding claim 21, Cole in view of Karnawat and further in view of Wong discloses “The machine-readable medium of claim 24, wherein the navigating away is changing a focus to another window.” (See Karnawat: Fig. 4 and Col. 7, lines 20-40) (Exemplary behaviors may include invoking, skipping, exploring, or accepting the result. Skipping a result means that the user invoked the result and used the result as an intermediary to performing another action. A skip may be indicated by, for example, taking action in the result interface. Exploring a result means that the user invoked the result and decided that it was partially related to his intent. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit to another window, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout.)
	Regarding clam 22, Cole in view of Karnawat and further in view of Wong discloses “The method of claim 25, wherein the navigating away is changing a focus to another window.” (See Karnawat: Fig. 4 and Col. 7, lines 20-40) (Exemplary behaviors may include invoking, skipping, exploring, or accepting the result. Skipping a result means that the user invoked the result and used the result as an intermediary to performing another action. A skip may be indicated by, for example, taking action in the result interface. Exploring a result means that the user invoked the result and decided that it was partially related to his intent. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit to another window, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout.)
	Regarding claim 23, Cole in view of Karnawat and further in view of Wong discloses” The device of claim 26, wherein the navigating away is changing a focus to another window.” (See Karnawat: Fig. 4 and Col. 7, lines 20-40) (Exemplary behaviors may include invoking, skipping, exploring, or accepting the result. Skipping a result means that the user invoked the result and used the result as an intermediary to performing another action. A skip may be indicated by, for example, taking action in the result interface. Exploring a result means that the user invoked the result and decided that it was partially related to his intent. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit to another window, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout.)
	Regarding claim 24, Cole in view of Karnawat and further in view of Wong discloses “The machine-readable medium of claim 1, wherein the abandonment event is detected by the client and the abandonment event is an event indicating the user abandoned the query result by navigating away from a presentation of query result.” (See Karnawat: Fig. 4 and Col. 7, lines 20-40) (At step 312, behaviors within the session are identified. Behaviors may include invoking, ignoring, skipping, rejecting, exploring, or accepting the result. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout. Also, an exploration is indicated by, for example, an invocation of a result and an exit and navigating away from the result unit to another window.)
	Regarding claim 25, Cole in view of Karnawat and further in view of Wong discloses “The method of claim 9, wherein the abandonment event is detected by the client and the abandonment event is an event indicating the user abandoned the query result by navigating away from a presentation of query result.” (See Karnawat: Fig. 4 and Col. 7, lines 20-40) (At step 312, behaviors within the session are identified. Behaviors may include invoking, ignoring, skipping, rejecting, exploring, or accepting the result. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout. Also, an exploration is indicated by, for example, an invocation of a result and an exit and navigating away from the result unit to another window.)
	Regarding claim 26, Cole in view of Karnawat and further in view of Wong discloses “The device of claim 17, wherein the abandonment event is detected by the client and the abandonment event is an event indicating the user abandoned the query result by navigating away from a presentation of query result.” (See Karnawat: Fig. 4 and Col. 7, lines 20-40) (At step 312, behaviors within the session are identified. Behaviors may include invoking, ignoring, skipping, rejecting, exploring, or accepting the result. An exploration is indicated by, for example, an invocation of a result and an exit from the result unit, a return to the query unit, or a return to the result description unit after expiration of the flex time and prior to expiration of the timeout. Also, an exploration is indicated by, for example, an invocation of a result and an exit and navigating away from the result unit to another window.)













Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154